DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, Claim(s) 1-5, 7-13, drawn to a combustion tube. 
Group 2, Claim(s) 6, drawn to a combustion tube.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
As determined a posteriori, Group 1 and Group 2 lack unity of invention because even though the inventions of these groups require the technical feature of a combustion tube for a gas turbine including an outlet section having a cross-section of an annular sector-shape, wherein the outlet section has a downstream end where an outlet opening of the combustion tube is formed in a downstream end part of the combustion tube, wherein the outlet section includes: an outer wall forming an outer peripheral boundary of the annular sector-shape; an inner wall forming an inner peripheral boundary of the annular sector-shape; and a pair of side walls forming boundaries on both sides of the annular sector-shape in a circumferential direction, respectively, wherein the outer wall extends obliquely with respect to the inner wall such that a height of the annular sector-shape decreases toward an outlet opening of the combustion tube, wherein a first side wall of the pair of side walls extends obliquely with respect to a second side wall of the pair of side walls such that a perimeter of the annular sector-shape increases toward the outlet opening of the combustion tube, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2008/0202124 A1 (Sutcu et al.).  Sutcu et al. teaches a combustion tube 10 for a gas turbine including an outlet section having a cross-section of an annular sector-shape (Fig. 1), wherein the outlet section has a downstream end 36 where an outlet opening of the combustion tube is formed in a downstream end part of the combustion tube, wherein the outlet section includes: an outer wall 42 forming an outer peripheral boundary of the annular sector-shape; an inner wall 44 forming an inner peripheral boundary of the annular sector-shape; and a pair of side walls 38, 40 forming boundaries on both sides of the annular sector-shape in a circumferential direction, respectively (Figs. 1-3), wherein the outer wall extends obliquely with respect to the inner wall such that a height of the annular sector-shape decreases toward an outlet opening of the combustion tube (Fig. 3), wherein a first side wall 38 of the pair of side walls extends obliquely with respect to a second side wall 40 of the pair of side walls such that a perimeter of the annular sector-shape increases toward the outlet opening of the combustion tube (Figs. 2-3, ¶¶0023-0028). 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – Claim 2
Species B – Claims 3-5
Species C – Claims 7, 8
Species D – Claims 7, 9
Species E – Claims 7, 10-11
Species F – Claims 12-13
As determined a posteriori, Species A-F lack unity of invention because even though the inventions of these species require the technical feature of a combustion tube for a gas turbine including an outlet section having a cross-section of an annular sector-shape, wherein the outlet section has a downstream end where an outlet opening of the combustion tube is formed in a downstream end part of the combustion tube, wherein the outlet section includes: an outer wall forming an outer peripheral boundary of the annular sector-shape; an inner wall forming an inner peripheral boundary of the annular sector-shape; and a pair of side walls forming boundaries on both sides of the annular sector-shape in a circumferential direction, respectively, wherein the outer wall extends obliquely with respect to the inner wall such that a height of the annular sector-shape decreases toward an outlet opening of the combustion tube, wherein a first side wall of the pair of side walls extends obliquely with respect to a second side wall of the pair of side walls such that a perimeter of the annular sector-shape increases toward the outlet opening of the combustion tube, and wherein an inclination angle ϴ1 of the first side wall with respect to the second side wall satisfies 0<ϴ1≤56, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2008/0202124 A1 (Sutcu et al.).  Sutcu et al. teaches a combustion tube 10 for a gas turbine including an outlet section having a cross-section of an annular sector-shape (Fig. 1), wherein the outlet section has a downstream end 36 where an outlet opening of the combustion tube is formed in a downstream end part of the combustion tube, wherein the outlet section includes: an outer wall 42 forming an outer peripheral boundary of the annular sector-shape; an inner wall 44 forming an inner peripheral boundary of the annular sector-shape; and a pair of side walls 38, 40 forming boundaries on both sides of the annular sector-shape in a circumferential direction, respectively (Figs. 1-3), wherein the outer wall extends obliquely with respect to the inner wall such that a height of the annular sector-shape decreases toward an outlet opening of the combustion tube (Fig. 3), wherein a first side wall 38 of the pair of side walls extends obliquely with respect to a second side wall 40 of the pair of side walls such that a perimeter of the annular sector-shape increases toward the outlet opening of the combustion tube (Figs. 2-3, ¶¶0023-0028) and wherein an inclination angle ϴ1 [angle 20 or angle 26] of the first side wall with respect to the second side wall satisfies 0<ϴ1≤56 (where one of the side walls is flared outwardly at angle 20 or angle 26, at a degree of between 0 and 50 degrees, ¶¶0024, 0027). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claim 1. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083

DATE 
July 27, 2022
/JASON H DUGER/Primary Examiner, Art Unit 3741